Case: 16-41293      Document: 00514013866         Page: 1    Date Filed: 05/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 16-41293                           FILED
                                  Summary Calendar                     May 31, 2017
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER SANCHEZ-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-634-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Javier Sanchez-Ramos appeals the 75-month
above-guideline sentence that the district court imposed when he pleaded
guilty to being found in the United States after having previously been
deported.      Sanchez-Ramos argues that his sentence is substantively
unreasonable because the district court made a clear error in judgment when
it balanced the 18 U.S.C. § 3553(a) sentencing factors.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41293    Document: 00514013866      Page: 2   Date Filed: 05/31/2017


                                  No. 16-41293

      We ordinarily consider a challenge to the substantive reasonableness of
a sentence “by examining the totality of the circumstances under an abuse of
discretion standard.” United States v. Diaz Sanchez, 714 F.3d 289, 295 (5th
Cir. 2013). When an error was not sufficiently preserved in the district court,
however, we review for plain error only. See United States v. Ellis, 720 F.3d
220, 224-25 (5th Cir. 2013). The parties dispute which standard applies, but
we need not resolve that issue.
      Despite Sanchez-Ramos’s assertions, there is no indication in the record
that the district court failed to consider a factor that should have received
significant weight, gave significant weight to an improper factor, or made a
clear error in judgment in balancing the sentencing factors. See United States
v. Fraga, 704 F.3d 432, 440-41 (5th Cir. 2013); Diaz Sanchez, 714 F.3d at 295.
Although the court referred to the fact that his most recent conviction did not
garner an enhancement, that was one of several aspects of Sanchez-Ramos’s
criminal history that the court considered. Furthermore, the extent of any
deviation was within the range of other sentences that we have affirmed. See
United States v. Gutierrez, 635 F.3d 148, 155 n.34 (5th Cir. 2011) (collecting
cases). Sanchez-Ramos has not demonstrated that the district court committed
any error, plain or otherwise. See Fraga, 704 F.3d 432, 440-41. Accordingly,
the judgment of the district court is AFFIRMED.




                                       2